DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 5 have been amended. Claims 6-16 have been added. Claims 1-16 are pending for examination.

Response to Arguments
Applicant’s arguments, filed 05/31/2022, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsugai (US 20200328248 A1)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 15 recite the limitation " at least one of the first surfaces and the second surfaces ".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsugai (US 20200328248 A1).

Regarding claim 1, Matsugai teaches an image pickup apparatus for endoscope, comprising: 
an optical member comprising a plurality of optical elements bonded to each other (Fig. 3), at least one of the plurality of optical elements including a resin lens disposed on a principal surface of a parallel flat glass plate (The protection substrate 18 is, for example, a transparent substrate such as a glass substrate [0092]); and 
an image pickup member bonded to the optical member, the image pickup member comprising an image sensor configured to receive an object image brought into focus by the optical member (the lens forming method of forming the lens resin portion 19 is described focusing on one lens resin portion 19 in FIG. 3 [0138]), 
wherein a surface of the resin lens and the principal surface of the glass plate around the resin lens are covered with a transparent inorganic film such that a boundary between the surface of the resin lens and the principal surface of the glass plate around the resin lens is also covered with the transparent inorganic film ([0151] Furthermore, in the camera package 1 in FIG. 10, an anti-reflection film 572 is formed on an upper surface of the lens resin portion 19 and an upper surface of the high-contact angle film 20; [0131] Examples of a material of the anti-reflection film include a silicon oxide film, a silicon nitride film, a silicon oxynitride film and the like. Examiner’s note: a silicon oxide film is an inorganic film material).

Regarding claim 2, Matsugai teaches the image pickup apparatus for endoscope according to claim 1, wherein at least any one of the resin lenses of the plurality of optical elements has an outer side surface covered with the transparent inorganic film (Fig. 10).

Regarding claim 3, Matsugai teaches the image pickup apparatus for endoscope according to claim 2, further comprising a spacer that defines a gap between any two of the optical elements ([0181] In the mold 603 used in the lens forming method in FIG. 13, a space is formed for the lens material 602 to flow out of the same in a state in which the abutting portion 611 abuts the protection substrate 18.),
wherein the resin lens having the outer side surface covered with the transparent inorganic film is a concave lens, and the surface of the resin lens covered with the transparent inorganic film comprises an optical path surface, an outer circumferential surface that surrounds the optical path surface, and a surface bonded to the spacer (Fig. 10).

Regarding claim 4, Matsugai teaches the image pickup apparatus for endoscope according to claim 1, further comprising a spacer that defines a gap between any two of the optical elements, 
wherein the principal surface around the resin lens includes a surface bonded to the spacer ([0181] In the mold 603 used in the lens forming method in FIG. 13, a space is formed for the lens material 602 to flow out of the same in a state in which the abutting portion 611 abuts the protection substrate 18.).

Regarding claim 5, Matsugai teaches an endoscope comprising. an image pickup apparatus comprising: 
an optical member comprising a plurality of optical elements bonded to each other, at least one of the plurality of optical elements including a resin lens disposed on a principal surface of a parallel flat glass plate (The protection substrate 18 is, for example, a transparent substrate such as a glass substrate [0092]); and 
an image pickup member bonded to the optical member, the image pickup member comprising an image sensor configured to receive an object image brought into focus by the optical member (the lens forming method of forming the lens resin portion 19 is described focusing on one lens resin portion 19 in FIG. 3 [0138]),
wherein a surface of the resin lens and the principal surface around the resin lens are covered with a transparent inorganic film such that a boundary between the surface of the resin lens and the principal surface of the glass plate around the resin lens is also covered with the transparent inorganic film ([0151] Furthermore, in the camera package 1 in FIG. 10, an anti-reflection film 572 is formed on an upper surface of the lens resin portion 19 and an upper surface of the high-contact angle film 20; [0131] Examples of a material of the anti-reflection film include a silicon oxide film, a silicon nitride film, a silicon oxynitride film and the like. Examiner’s note: a silicon oxide film is an inorganic film material).

Regarding claim 10, Matsugai teaches the endoscope according to claim 5, wherein at least any one of the resin lenses of the plurality of optical elements has an outer side surface covered with the transparent inorganic film (Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsugai in view of Ono (US 20200203409 A1).

Regarding claim 6, Matsugai teaches the image pickup apparatus for endoscope according to claim 1.  Matsugai does not teach the following limitations, however, in an analogous art, Ono teaches a cover glass bonded to the image sensor (Fig. 3 131 glass); 
wherein a first bond between the optical member and the image pickup member contains no organic material; and a second bond between the image sensor and the cover glass contains no organic material ([0075] As illustrated in an upper part of FIG. 3, an imaging device 101 includes a glass sheet 131, a resin layer 132, and a sensor section 133 in order from top to bottom of FIG. 3, and the resin layer 132, which is transparent, bonds the glass sheet 131 and the sensor section 133 together. The sensor section 133 includes, for example, a CMOS (Complementary Metal Oxide Semiconductor) image sensor. The sensor section 133 generates an image from light entering from a subject through the glass sheet 131 and the resin layer 132, and outputs the image.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Ono and apply them to Matsugai. One would be motivated as such as to enable formation of an inorganic film over the entirety of the film formation region of a flat surface of a glass sheet in a singulated imaging device (Ono: [0010]).

Regarding claim 7, Matsugai teaches the image pickup apparatus for endoscope according to claim 2. Matsugai does not teach the following limitations, however, in an analogous art, Ono teaches wherein at least one of first surfaces between the optical member and the image pickup member and first surfaces between the image pickup device and the cover glass are directly bonded together (The imaging device includes a sensor and a glass sheet bonded to a front surface of the sensor. [Abstract]). The same motivation used to combine Matsugai in view of Ono in claim 6 is applicable.

Regarding claim 8, Matsugai teaches the image pickup apparatus for endoscope according to claim 2. Matsugai does not teach the following limitations, however, in an analogous art, Ono teaches wherein at least one of the first surfaces and the second surfaces are bonded with an inorganic adhesive containing no organic material ([0144] In the description with reference to FIG. 3, it is described that the adhesion promoter for improving the adhesiveness between the lens material 501 and the protection substrate 18 may be formed on the entire upper surface of the protection substrate 18.). The same motivation used to combine Matsugai in view of Ono in claim 6 is applicable.

Regarding claim 11, Matsugai teaches the endoscope according to claim 5. Matsugai does not teach the following limitations, however, in an analogous art, Ono teaches a cover glass bonded to the image sensor (Fig. 3 131 glass); 
wherein a first bond between the optical member and the image pickup member contains no organic material; and a second bond between the image sensor and the cover glass contains no organic material ([0075] As illustrated in an upper part of FIG. 3, an imaging device 101 includes a glass sheet 131, a resin layer 132, and a sensor section 133 in order from top to bottom of FIG. 3, and the resin layer 132, which is transparent, bonds the glass sheet 131 and the sensor section 133 together. The sensor section 133 includes, for example, a CMOS (Complementary Metal Oxide Semiconductor) image sensor. The sensor section 133 generates an image from light entering from a subject through the glass sheet 131 and the resin layer 132, and outputs the image.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Ono and apply them to Matsugai. One would be motivated as such as to enable formation of an inorganic film over the entirety of the film formation region of a flat surface of a glass sheet in a singulated imaging device (Ono: [0010]).

Regarding claim 12, Matsugai in view of Ono teaches the endoscope according to claim 11, Matsugai teaches a spacer that defines a gap between any two of the optical elements ([0181] In the mold 603 used in the lens forming method in FIG. 13, a space is formed for the lens material 602 to flow out of the same in a state in which the abutting portion 611 abuts the protection substrate 18.),
wherein the resin lens having the outer side surface covered with the transparent inorganic film is a concave lens, and the surface of the resin lens covered with the transparent inorganic film comprises an optical path surface, an outer circumferential surface that surrounds the optical path surface, and a surface bonded to the spacer (Fig. 10).

Regarding claim 13, Matsugai in view of Ono teaches the endoscope according to claim 11, Matsugai teaches a spacer that defines a gap between any two of the optical elements, 
wherein the principal surface around the resin lens includes a surface bonded to the spacer ([0181] In the mold 603 used in the lens forming method in FIG. 13, a space is formed for the lens material 602 to flow out of the same in a state in which the abutting portion 611 abuts the protection substrate 18.).

Regarding claim 14, Matsugai in view of Ono teaches the endoscope according to claim 11. Ono teaches wherein at least one of first surfaces between the optical member and the image pickup member and first surfaces between the image pickup device and the cover glass are directly bonded together (The imaging device includes a sensor and a glass sheet bonded to a front surface of the sensor. [Abstract]). The same motivation used to combine Matsugai in view of Ono in claim 11 is applicable.

Regarding claim 15, Matsugai in view of Ono teaches the endoscope according to claim 11. Ono teaches wherein at least one of the first surfaces and the second surfaces are bonded with an inorganic adhesive containing no organic material ([0144] In the description with reference to FIG. 3, it is described that the adhesion promoter for improving the adhesiveness between the lens material 501 and the protection substrate 18 may be formed on the entire upper surface of the protection substrate 18.). The same motivation used to combine Matsugai in view of Ono in claim 11 is applicable.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsugai in view of Toriumi (US 10852503 B2)
Regarding claim 9, Matsugai teaches the image pickup apparatus for endoscope according to claim 2. Matsugai does not teach the following limitations, however, in an analogous art, Toriumi teaches wherein the inorganic adhesive contains inorganic powder (Fillers other than adhesives can be selected as a filler used for joining. As an example, a melting resin or a powder resin may be filled in holes formed in two members that satisfy the requirements of the present invention and solidified, so that the two members can be joined to each other. [Col 31: lines 4-8]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Ono and apply them to Toriumi. One would be motivated as such as to secure sufficient bonding portions or areas for an imaging apparatus in small size (Toriumi: [Col 31 lines 29-34]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Matsugai in view of Ono further in view of Toriumi (US 10852503 B2).

Regarding claim 16, Matsugai in view of Ono teaches the endoscope according to claim 11. Matsugai in view of Ono does not teach the following limitations, however, in an analogous art, Toriumi teaches wherein the inorganic adhesive contains inorganic powder (Fillers other than adhesives can be selected as a filler used for joining. As an example, a melting resin or a powder resin may be filled in holes formed in two members that satisfy the requirements of the present invention and solidified, so that the two members can be joined to each other. [Col 31: lines 4-8]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Toriumi and apply them to Matsugai in view of Ono. One would be motivated as such as to secure sufficient bonding portions or areas for an imaging apparatus in small size (Toriumi: [Col 31 lines 29-34]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486